Citation Nr: 1507694	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral knee arthritis.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 2011.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in part, granted service connection for patellofemoral syndrome of the left and right knees at a noncompensable evaluation, effective September 1, 2011 and granted service connection for bilateral pes planus at a noncompensable evaluation, effective September 1, 2011.

In a September 2012 rating decision, the RO granted a higher 10 percent evaluation for bilateral arthritis of the knees, effective September 1, 2011.  The rating decision noted that this issue had been previously referred to as patellofemoral syndrome of the left and right knees.

The Board notes that since the increase to a 10 percent rating did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 10 percent for arthritis of the bilateral knees remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014)
.
The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for fibromyalgia and entitlement to dependency allowance have been raised by the record in September 2012 and May 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's bilateral knee condition is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

2.  The Veteran's bilateral pes planus with plantar fasciitis is manifested by symptoms of moderate severity; it does however not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent the Veteran's bilateral knee arthritis disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2014).

2.  The criteria for initial separate disability ratings of 10 percent for right foot pes planus with plantar fasciitis and 10 percent for left foot pes planus with plantar fasciitis, but no more, have met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a June 2011 letter, prior to the date of the issuance of the appealed December 2011 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for radiculopathy of the lower left extremity and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured and in a June 2011 correspondence, the Veteran provided a VCAA notice acknowledgement. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in September 2011 and July 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the September 2011 and July 2014VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


I.  Bilateral Knee Arthritis

Laws and Regulations

The Veteran's bilateral knee arthritis is currently rated at an initial 10 percent disability evaluation under Diagnostic Code 5003.  38 C.F.R. §§ 4.20, 4.27 (2014).  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic code 5260 applies to limitation of flexion of the knee.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14. See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background and Analysis

A November 2010 private treatment report noted that the Veteran had undergone and arthroscopy and partial meniscectomy in November 2010 because of a bucket handle tear.  The physician noted that the Veteran appeared to be doing quite well. 

The Veteran underwent a VA examination in September 2011.  He reported that his knees "lock up" as he is walking and he had to stretch out his legs to get them moving.  He indicated that he had a constant, daily "sharp" pain and tingling in both knees.  He could run about 2 miles 3 times a week but if he ran more than 2 miles he developed increased pain.  Going up and down the stairs increased his pain.  He underwent surgery in November 2010 for repair of a torn meniscus of his left knee.  He had physical therapy since the surgery.  There were no flare-ups of joint disease.  On examination, there was no ankylosis and no other objective joint abnormalities.  Flexion of the bilateral knees was from 0 to 140 degrees and extension was 0 degrees.  There was no evidence of pain on active motion and there was no pain on motion after at least 3 repetitions.  There were no additional limitations of motion after repetitive motion.  Sensory and motor examinations were normal.  The diagnosis was bilateral knee osteoarthritis and left knee residuals of surgery.  There were no effects on usual occupation or usual activities of daily living.

A January 2012 treatment report from a private physician noted that the Veteran presented with complaints of bilateral knee pain and that his knees were unstable and painful.  X-rays showed mild arthritis but an MRI demonstrated torn meniscus in both knees and a partial tear of the ACL of the left knee

A January 2012 MRI of the left knee demonstrated a medial meniscus tear and a partial ACL tear.  

A February 2012 orthopedic surgery note indicated that the Veteran had bilateral knee issues with the right greater than the left.  He described buckling and locking episodes and that his knee buckled 3 times a week.  After 5 months of swelling, locking and catching, he underwent a partial meniscectomy.  After this procedure, he could run 2 miles but then would have pain after he ran.  On examination, his right knee and his left knee both had full range of motion with no effusion. There was a normal ligamentous examination but some medial joint line tenderness.  The diagnosis was bilateral medial torn menisci.

The Veteran underwent a VA examination in July 2014.  The examiner noted that the Veteran had bilateral knee arthritis.  The Veteran reported undergoing arthroscopies for left knee pain in November 2010 and December 2012.  There was noted cartilage degration necessitating an abrasion chondroplasty and a 30 percent partial tear.  The Veteran now had chronic left knee pain.  He did not report flare-ups that impacted the function of his knees or legs.  On examination, right and left knee flexion was from 0 to 130 degrees with no objective evidence of painful motion.  Extension of the right and left knee was 0 degrees with no degrees of hyperextension.  He was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, right and left knee flexion was still from 0 to 130 degrees with no objective evidence of painful motion and extension was still 0 degrees with no evidence of hyperextension.  There was no additional loss of range of motion of the knee and lower leg following repetitive-use testing.  There was however functional loss and/or functional impairment of the knee/lower leg as he had less movement than normal and pain on movement of both the right and left knees.  There was pain or tenderness on palpation for the joint line or soft tissues of both knees.  Muscle strength and stability testing was normal.  There was no evidence or history of recurrent sublaxation/dislocation.  The Veteran had frequent episodes of joint pain in his left knee and had a meniscectomy in November 2010.  He had no residual symptoms due to his meniscectomy.  He did not have any painful or unstable scars from the surgery and he did not use assistive devices.  The Veteran's knees did not impact his ability to work and there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's bilateral knee arthritis as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in July 2014, flexion was to 130 degrees and extension was to 0 degrees.  

While VA examiner noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  

The July 2014 VA examiner also indicated that the Veteran did not report that flare-ups impacted the function of his knee.  Additionally, the July 2014 VA examiner specifically determined that the Veteran did not have additional limitation in range of motion of either knee or lower leg following repetitive use testing.  Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left and right knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Additionally, there is no showing of instability as the July 2014 VA examination report showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The Board notes that the Veteran underwent a partial meniscectomy in November 2010 and has since reported locking and pain.

Notably, Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a.  

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2014).

The Board finds that a separate or higher initial rating is not warranted under Diagnostic Codes 5258 or 5259.  While the Veteran underwent a meniscectomy and reported locking and pain, treatment records and VA examinations demonstrate no effusion.  In particular, the February 2012 orthopedic surgery report specifically noted that the Veteran's right knee and his left knee both had no effusion.  Accordingly, frequent episodes of locking, pain, and effusion have not been demonstrated to warrant an initial 20 percent evaluation under Diagnostic Code 5258.

Additionally, as the Veteran has already been awarded a 10 rating in each knee based, in part, on pain and limitation of motion, separate disability ratings under either Diagnostic Codes 5258 and 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as those codes already contemplate such manifestation.  Thus, for this reason, separate ratings under these codes would again violate 4.14. 

As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for bilateral arthritis of the knees, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Bilateral Pes Planus with Plantar Fasciitis

Laws and Regulations

The Veteran's bilateral pes planus with fasciitis disability is currently rated at an initial noncompensable disability evaluation under Diagnostic Codes 5299- 5276.  38 C.F.R. §§ 4.20, 4.27 (2014).  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  The use of the "99"series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to plantar fasciitis, and it must be rated by analogy.  38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability. Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  Id.

The Board will also consider the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's bilateral pes planus with plantar fasciitis is available under 38 C.F.R. § 4.71, Diagnostic Code 5284.

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating. In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Factual Background and Analysis

The Veteran underwent a VA examination in September 2011.  He reported that whenever he tied his shoes, he felt pain in the center of his foot.  He also had pain when walking on tile and when walking barefoot.  Typically the pain came and went throughout the day.  He did not wear shoe inserts and did not take any medications.  He indicated that when the weather got colder, his feet tingled and became numb.  On examination, there was tenderness over the arch with deep palpation.  He had slight pes planus and minimal flatfoot.  The weight bearing line was not over or medial to the great toe.  There was no pronation.  The description of Achilles, forefoot and midfoot alignment; presence of pain at rest and on manipulation; and any malalignment correctable on manipulation was within normal limits.  The diagnosis was bilateral plantar fasciitis.  There were no effects on usual occupation or usual activities of daily living.

The Veteran underwent a VA examination in July 2014.  It was noted that the Veteran had pes planus and plantar fasciitis of both of his feet.  The Veteran reported pain on standing and ambulating on hard surfaces.  He had no new treatment since 2011.  Throbbing foot pain was occasionally associated with swelling which made shoe wear difficult.  He had pain and swelling in his feet after standing and walking on hard surfaces.  The Veteran did not report that flare-ups affected his functioning.  He had no functional loss or no functional impairment of the foot.  On examination, he had pain on both feet but the pain was not accented on manipulation.  There was no indication of swelling on use or characteristic calluses.  He did not have extreme tenderness of the plantar surfaces of both of his feet.  He did have decreased longitudinal height of both feet on weight bearing.  There was no objective evidence of marked deformity.  There was no marked pronation of either foot. The weight-bearing line did not fall over or medial to the great toe of either foot.  There was no lower extremity deformity other than pes planus which alteration of the weight-bearing line.  There was no inward bowing of the Achilles tendon.  He did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He did not have Morton's neuroma or metatarsalgia.  He did not have symptoms due to a hallux valgus condition and did not have hallux rigidus.  The Veteran had plantar fasciitis which resulted in tenderness along the bilateral longitudinal arch.   This was to both feet and was moderate in severity.  The condition did not chronically compromise weight bearing and did not require arch supports, custom orthotic inserts or shoe modifications.  There was pain on both feet during the examination but it did not contribute to functional loss.  There was no functional loss for the left or right lower extremity due to this condition.  There was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot was repeatedly used over a period of time.  There was no functional loss during flare-ups or when the foot was repeatedly used over a period of time.  He did not use any assistive devices.  The disability did not impact his ability to perform any type of occupational task.  

After assessing the totality of the evidence, the Board finds that the Veteran's moderate symptoms of his bilateral pes planus with fasciitis disability warrant an initial 10 percent disability evaluation.

As noted above, the July 2014 VA examination report reflects that the form and function of the tendo Achilles was normal, with normal alignment with weight-bearing, and no pain on manipulation was noted.  At the same time, the Board acknowledges that the July 2014 VA examiner noted that the Veteran had plantar fasciitis of both feet which resulted in tenderness along the bilateral longitudinal arch.  The examiner specifically described this as moderate in severity.  

Therefore, because the Veteran's bilateral foot condition was noted as "moderate" by the VA examiner (particularly, his plantar fasciitis), the Board finds that the Veteran is entitled to a higher, initial 10 percent rating for "moderate" flatfoot under Diagnostic Code 5276.

While the Board finds that an initial higher rating of 10 percent is warranted, the evidence of record does not support the assigning of an initial rating higher than 10 percent at any time during the appeal.  

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  

In order for the Veteran's disability to warrant a rating in excess of 10 percent under 5276, the criteria of a severe unilateral or bilateral pes planus disability must be met.  Currently, there is no indication in the VA examination reports or VA treatment records that the Veteran meets these criteria.  The Board acknowledges that the Veteran has complained of pain and swelling in his feet.  The medical evidence, however, does not show any objective evidence of marked deformity of either foot.  The Board ultimately concludes that the absence of any objective evidence of pain on manipulation and use of the plantar fascia, in conjunction with the VA examiner's conclusions, demonstrates the overall mild to moderate nature of the Veteran's disability.  As such, the Board concludes that the Veteran does not have a severe unilateral or bilateral pes planus disability such that a 20 or 30 percent rating would be warranted.

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral flatfoot disability results in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Indeed, the evidence of record clearly indicates that the Veteran retains good range of motion of the feet.  In addition, the July 2014 VA examiner specifically determined that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot was repeatedly used over a period of time and there was no functional loss during flare-ups or when the foot was repeatedly used over a period of time.  Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each foot adequately portrays any functional impairment, pain, and swelling that the Veteran experiences as a consequence of use of his left and right foot disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

The Board recognizes that the criteria under Diagnostic Code 5276 expressly note that the criteria for a 10 percent disability rating contemplate both unilateral and bilateral disabilities.  Ultimately, this would appear to be the reason why the RO elected to assign a single 10 percent disability rating for bilateral plantar fasciitis and pes planus.  Indeed, the Board agrees that under the plain language of Diagnostic Code 5276, separate disability ratings for each foot are not warranted, to the extent that the assigned disability rating is based upon the criteria under Diagnostic Code 5276.

As noted above, however, the Board is of the opinion that Diagnostic Code 5284 is also applicable in rating the Veteran's pes planus with plantar fasciitis disabilities. The criteria under Diagnostic Code 5284 do not place any limitations or restrictions on whether disabilities rated under those criteria may be assigned unilaterally or bilaterally.  Given the same, to the extent that the Veteran's service-connected foot disorder also contemplates disability beyond solely pes planus, the Board finds that it may be rated under Diagnostic Code 5284, which allos for separate disability ratings for each foot.

Applying the criteria under Diagnostic Code 5284, the Board finds that the Veteran is also entitled to a disability rating of 10 percent, and no more, under those criteria.  Under the circumstances, and as discussed in detail above, the Board again finds that the overall disability picture in connection with the Veteran's bilateral pes planus with plantar fasciitis spurs is consistent with moderate injuries of the feet.

The Board further finds, however, that separate ratings under Diagnostic Code 5276 and Diagnostic Code 5284 would violate the rule against pyramiding by compensating the Veteran twice for the same degree of disability.  Diagnostic Code 5284 appears more advantageous, as the criteria under Diagnostic Code 5284 do not express any restriction that those criteria may not be applied unilaterally, and thus, the Board also concludes that the Veteran is entitled to separate 10 percent initial disability ratings for each foot under Diagnostic Code 5284.

Overall, the moderate symptoms associated with the Veteran's service-connected bilateral pes planus with plantar fasciitis spurs do not meet the criteria for an initial disability rating in excess of 10 percent.  The Veteran is, however, entitled to two separate initial disability ratings of 10 percent for each foot, effective from September 1, 2011.  To that limited extent, this appeal is granted.



III.  Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral knee and bilateral feet disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected bilateral knee and bilateral feet disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.







ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral knee arthritis is denied.

A separate disability rating of 10 percent for right foot pes planus with plantar fasciitis is granted throughout the period of appeal, subject to the laws and regulations governing monetary awards.

 A separate disability rating of 10 percent for left foot pes planus with plantar fasciitis is granted throughout the period of appeal, subject to the laws and regulations governing monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


